Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 12/9/2021 overcome all the rejections set forth in the previous Office Action.
Allowable Subject Matter
Claims 1-5, 8-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-5 and 8-10, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
generate a plurality of simulated images from an image-generating engine, wherein the image-generating engine includes instructions to generate the simulated images without input from a real-world image; 
apply a subspace generation algorithm to generate basis vectors of a subspace; and 
project the simulated images onto the subspace to generate a plurality of synthetic images. 
The prior art fails to teach Claims 11-15 and 18-20
generating a plurality of simulated images from an image-generating engine, wherein the image-generating engine includes instructions to generate the simulated images without input from a real-world image; 
applying a subspace generation algorithm to generate basis vectors of a subspace; and 
projecting the simulated images onto the subspace to generate a plurality of synthetic images. 
The closest prior art, Wu et al. ("Subspace-based prototyping and classification of chromosome images." IEEE transactions on image processing 14, no. 9 (2005): 1277-1287) reveals a similar technique and system as discussed in the previous office action, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dundar et al., "Domain stylization: A strong, simple baseline for synthetic to real image domain adaptation." arXiv preprint arXiv:1807.09384 (2018).
Abstract:

    PNG
    media_image1.png
    320
    771
    media_image1.png
    Greyscale

Section 2 (Related Works):

    PNG
    media_image2.png
    287
    930
    media_image2.png
    Greyscale

Peng et al., "Synthetic to Real Adaptation with Generative Correlation Alignment Networks," 2018 IEEE Winter Conference on Applications of Computer Vision (WACV), 2018, pp. 1982-1991, doi: 10.1109/WACV.2018.00219.

    PNG
    media_image3.png
    485
    658
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    300
    660
    media_image4.png
    Greyscale

Stein et al., "Genesis-rt: Generating synthetic images for training secondary real-world tasks." 2018 IEEE International Conference on Robotics and Automation (ICRA). IEEE, 2018.

    PNG
    media_image5.png
    547
    682
    media_image5.png
    Greyscale

Zhang et al., "Synthetic-to-Real Domain Adaptation for Object Instance Segmentation," 2019 International Joint Conference on Neural Networks (IJCNN), 2019, pp. 1-7, doi: 10.1109/IJCNN.2019.8851791.

    PNG
    media_image6.png
    609
    693
    media_image6.png
    Greyscale

Rowell et al. (US 20200342652 A1): Described are systems and methods for generating synthetic image data including synthetic images, depth information, and optical flow data. Embodiments of the invention assemble image scenes from virtual objects and capture realistic perspectives of images scenes as synthetic images. Realistic perspectives captured in synthetic images are defined by camera views created from camera settings files. To simulate capture performance of smartphone cameras, stereo cameras, and other actual camera devices, capture, calibration, Abstract)

    PNG
    media_image7.png
    684
    561
    media_image7.png
    Greyscale

Boulanger (US 20210133510 A1): Various techniques are provided for training a neural network to classify images. A convolutional neural network (CNN) is trained using training dataset comprising a plurality of synthetic images. The CNN training process tracks image-related metrics and other informative metrics as the training dataset is processed. The trained inference CNN may then be tested using a validation dataset of real images to generate performance results (e.g., whether a training image was properly or improperly labeled by the trained inference CNN). In one or more embodiments, a training dataset and analysis engine extracts and analyzes the informative metrics and performance results, generates parameters for a modified training dataset to improve CNN performance, and generates corresponding instructions to a synthetic image generator to generate a new training dataset. The process repeats in an iterative fashion to build a final training dataset for use in training an inference CNN. (Abstract)

    PNG
    media_image8.png
    459
    678
    media_image8.png
    Greyscale

Planche et al. (US 20200167161 A1): A system and method for generating realistic depth images by enhancing simulated images rendered from a 3D model, include a rendering engine configured to render noiseless 2.5D images by rendering various poses with respect to a target 3D CAD model, a noise transfer engine configured to apply realistic noise to the noiseless 2.5D images, and a background transfer engine configured to add pseudo-realistic scene dependent backgrounds to the noiseless 2.5D images. The noise transfer engine is configured to learn noise transfer based on a mapping, by a first generative adversarial network (GAN), of the noiseless 2.5D images to real 2.5D scans generated by a targeted sensor. The background transfer engine is configured to learn background generation based on a processing, by a second GAN, of output data of the first GAN as input data and corresponding real 2.5D scans as target data. (Abstract)

    PNG
    media_image9.png
    476
    745
    media_image9.png
    Greyscale

Ros Sanchez et al. (US 20190370666 A1): [0005] In one embodiment, example systems and methods relate to a manner of using a plurality of purpose-built generative models to improve the photorealism of synthetic images. Thus, the disclosed approach improves on the advantages of synthetic images by using an arrangement of generative adversarial networks to improve the realism of the synthetic images and thereby provide photo-realistic synthetic images that include accurate labeling. In this way, the disclosed approach overcomes the shortcomings of non-realistic synthetic images including inconsistencies and artifacts that can be present within the synthetic images. Therefore, the gap previously realized in training machine learning models using synthetic images in comparison to real images is overcome by the improvements of the present disclosure since the presently disclosed system and methods can generate improved images that are photorealistic and can be custom generated to suit individual training applications while avoiding issues with manual collection and labeling.
Potnis et al. (US 20190016264 A1): A method for determining trailer angle includes determining angles of a trailer hitch relative to a data recording device via an angle measuring device while the trailer hitch pivots about a hitch ball of the device. While the trailer hitch pivots about the hitch ball of the device, trailer hitch information is determined responsive to processing of captured image data and responsive to determined angles of the trailer hitch. After determining trailer hitch information, data representative of the determined information is provided to an electronic device, which is disposed at a vehicle having a rear backup camera that has a field of view that encompasses a hitch ball of the vehicle and at least a portion of a hitch of a Abstract)

    PNG
    media_image10.png
    261
    681
    media_image10.png
    Greyscale

Boulanger (US 20210150267 A1): An image classification system comprises a neural network trained on a synthetic infrared training dataset, including synthetic infrared images of objects rendered from a virtually represented infrared sensor in a virtual three-dimensional scene, the synthetic infrared images being generated using infrared radiation signatures of virtual objects in the virtual three-dimensional scene and an infrared response model of the virtually represented infrared sensor. A system for generating synthetic infrared training data comprises a three-dimensional scene modeling system operable to generate three-dimensional scenes comprising a plurality of objects, each object having an infrared radiation model, and an infrared sensor modeling system operable to model an imaging response for an infrared sensor virtually represented in the three-dimensional scene. (Abstract)

    PNG
    media_image11.png
    514
    603
    media_image11.png
    Greyscale

Wang et al. (US 20190311183 A1): Methods, systems, and devices for object recognition are described. A device may generate a subspace based at least in part on a set of representative feature vectors for an object. The device may obtain an array of pixels representing an image. The device may determine a probe feature vector for the image by applying a convolutional operation to the array of pixels. The device may create a reconstructed feature vector in the subspace based at least in part on the set of representative feature vectors and the probe feature vector. The device may compare the reconstructed feature vector and the probe feature vector and recognize the object in the image based at least in part on the comparison. For Abstract)

    PNG
    media_image12.png
    383
    506
    media_image12.png
    Greyscale

Peake et al. (US 20200074266 A1): Automated training dataset generators that generate feature training datasets for use in real-world autonomous driving applications based on virtual environments are disclosed herein. The feature training datasets may be associated with training a machine learning model to control real-world autonomous vehicles. In some embodiments, an occupancy grid generator is used to generate an occupancy grid indicative of an environment of an autonomous vehicle from an imaging scene that depicts the environment. The occupancy grid is used to control the vehicle as the vehicle moves through the environment. In further embodiments, a sensor parameter optimizer may determine parameter settings for use by real-world sensors in autonomous driving applications. The sensor parameter optimizer may determine, based on operation of the autonomous vehicle, an optimal Abstract)

    PNG
    media_image13.png
    361
    766
    media_image13.png
    Greyscale

Ganille et al. (US 20210141986 A1): A computer-implemented method for generating synthetic training data for an artificial-intelligence machine, the method includes at least steps of: defining parameters for at least one approach scenario of an aircraft approaching a runway; using the parameters of the at least one scenario in a flight simulator to generate simulated flight data, the flight simulator being configured to simulate the aircraft in the phase of approach toward the runway and to simulate an associated automatic pilot; using the simulated flight data to generate a plurality of ground-truth images, the ground-truth images corresponding to various visibility conditions; and generating, from each ground-truth image, a plurality of simulated sensor images. (Abstract)

    PNG
    media_image14.png
    517
    452
    media_image14.png
    Greyscale

Kumar et al. (US 11188790 B1): Methods are provided for training and validating deep learning models for visual search and related tasks as they pertain to fashion items such as garments. The methods presented address the special needs of visual search as it pertains to fashion and related industries by generating large numbers of synthetic images or videos for training deep learning models, and also for validating those models. Given a 3D model of a target garment, the methods select appropriate 3D models for humans and scenes, and also selects various values for the customizable parameters of each of the 3D models, and then renders Abstract)

    PNG
    media_image15.png
    576
    511
    media_image15.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669